DETAILED ACTION
This Office action is in response to the Application filed on August 15, 2019, which is a continuation of International Application No. PCT/US18/19756, filed on February 26, 2018, which claims the benefit of U.S. Provisional Application Serial No. 62/463265, filed on February 24, 2017. Claim 17 has been amended and claim 16 has been cancelled via preliminary amendment. An action on the merits follows. Claims 1-15 and 17-26 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “tissue sample is captured using an imaging device” in claims 6 and 10, and “capturing, with an imaging device, at least one sample image” in claim 12, respectively.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Par. [0030] indicate “the imaging device includes, but is not limited to, a microscope or a pathology slide scanner” capable of performing the described functionality above.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “calculating, with the computer, molecular characteristics of those nuclei” in lines 4-5. However, the claimed “molecular characteristics of those nuclei” is not defined in any of the claims, which renders the claim indefinite.
Par. [0026] of the specification indicates “the algorithm configures the processor to output quantitative values corresponding to molecular characteristics of those nuclei”.
However, examiner was not able to find a definition for the claimed “molecular characteristics of those nuclei” recited in lines 4-5 of the claim, or anywhere else in the specification, which renders the claim indefinite.
Claim 1 recites the limitation “an expanded biological tissue sample of a patient comprising providing at least one sample image of the expanded biological tissue sample… analyze the sample… analyzing, with the computer, the sample… determining, with the computer, a diagnosis of the pathology of the sample by comparing the sample” in lines 2-6. However, examiner cannot clearly ascertain if the claimed “the sample” recited in line 3-6 of the claim correspond to the claimed “expanded biological tissue sample of a patient” recited in lines 1-2 of the claim, or if the claimed “the sample” recited in line 3-6 of the claim correspond to the claimed “at least one sample image of the expanded biological tissue sample” recited in lines 2-3 of the claim, which further renders the claim indefinite. 
Claim 1 further recites the limitation “a diagnosis of the pathology of the sample” in lines 6-7. There is insufficient antecedent basis for the claimed “the pathology” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claims 2-7 and 17-26 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 6 recites the limitation “wherein at least one image of an expanded tissue sample is captured using an imaging device” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “at least one image of an expanded tissue sample” recited in lines 1-2 of claim 6 correspond to the claimed “at least one sample image of the expanded biological tissue sample” recited in lines 2-3 of claim 1, or if the claimed “at least one image of an expanded tissue sample” recited in lines 1-2 of claim 6 correspond to another “at least one image of an expanded tissue sample”, different from the claimed “at least one sample image of the expanded biological tissue sample” recited in lines 2-3 of claim 1, which renders the claim indefinite.     
Claim 8 recites the limitation “evaluating, using the computer, at least one image” in line 5. However, examiner cannot clearly ascertain if the claimed “at least one image” recited in line 5 of claim 8 correspond to the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, or if the claimed “at least one image” recited in line 5 of claim 8 correspond to another “at least one image”, different from the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, which renders the claim indefinite. 
Claim 8 further recites the limitation “applying at least a segmentation analysis to the sample image” in line 6. However, examiner cannot clearly ascertain if the claimed “the sample image” recited in line 6 of claim 8 correspond to the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, or if the claimed “the sample image” recited in line 6 of claim 8 correspond to another “sample image, different from the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, which further renders the claim indefinite.      
Claims 9-10 are rejected by virtue of being dependent upon rejected base claim 8.
Claim 10 recites the limitation “wherein at least one image of an expanded tissue sample is captured using an imaging device” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “at least one image of an expanded tissue sample” recited in lines 1-2 of claim 10 correspond to the claimed “at least one sample image of the expanded biological tissue sample” recited in lines 2-3 of claim 8, or if the claimed “at least one image of an expanded tissue sample” recited in lines 1-2 of claim 10 correspond to another “at least one image of an expanded tissue sample”, different from the claimed “at least one sample image of the expanded biological tissue sample” recited in lines 2-3 of claim 8, which renders the claim indefinite.    
Claim 12 recites the limitation “molecular feature values indicative of phenotypic information of nuclei/molecular regions of tissue … computing phenotypic characteristics in the sample image” in lines 6-10. However, the claimed “phenotypic characteristics” is not defined in any of the claims, which renders the claim indefinite.
Par. [0026-27] of the specification indicates “molecular feature values indicative of phenotypic information of molecular regions of tissue by applying first detection and segmentation and these regions and then computing phenotypic characteristics in the sample image… Nuclei and molecular level characteristics are used in diagnosing and grading neoplasms for all body tissues or organs. These characteristics are phenotypical information that include morphological and texture appearances like size, shape, texture, and intensity distribution in these nuclei regions”.
Therefore, for examination purposes examiner has interpreted the claimed “molecular feature values indicative of phenotypic information of nuclei/molecular regions of tissue … computing phenotypic characteristics in the sample image” in lines 6-10 of the claim as “molecular feature values indicative of phenotypic information of nuclei/molecular regions of tissue … computing phenotypic characteristics in the sample image, wherein phenotypic characteristics comprise morphological and texture appearances, including size, shape, texture, and intensity distribution in the nuclei regions”.
Claim 12 recites the limitation “evaluating, using the processor, at least one sample image recorded” in lines 5-6. However, examiner cannot clearly ascertain if the claimed “at least one sample image” recited in line 5-6 of the claim correspond to the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, or if the claimed “at least one sample image” recited in lines 5-6 of the claim correspond to another “at least one sample image”, different from the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, which further renders the claim indefinite. 
Claim 12 further recites the limitation “computing phenotypic characteristics in the sample image” in lines 8-9. However, examiner cannot clearly ascertain if the claimed “the sample image” recited in lines 8-9 of the claim correspond to the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, or if the claimed “the sample image” recited lines 8-9 of the claim correspond to another “sample image, different from the claimed “at least one image of an expanded tissue sample” recited in lines 2-3 of the claim, which further renders the claim indefinite.      
Claims 13-15 are rejected by virtue of being dependent upon rejected base claim 12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668